             Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 1 of 12




                              UNITED STATED DISTRICT COURT
                                DISTRICT OF CONNECTICUT


Eric Morris, an infant, by his parent
and natural guardian, Kizzy Benjamin
and by Kizzy Benjamin,
individually and Administrator,                             :
Estate of Eric Morris.                                      :
                                 Plaintiffs,                :       3:20 CV 799     (xxx)
                                                            :
v.                                                          :
                                                            :
Ford Motor Co.
                                       Defendant.           :       June 9, 2020


                                           COMPLAINT

Count One

Defective design, manufacture and/or construction of seat belts and airbags

     1.          Plaintiff Kizzy Benjamin, individually, and the administrator of the Estate of

          Eric Tyrone Morris, III, is an adult who resides in Waterbury, CT.

     2.          The Suffolk County New York Surrogates Court issued Kizzy Benjamin

          letter of administration to prosecute and settle claims on behalf of Eric Morris, III.

     3.          At the time of his death, minor Eric Morris was a resident of the State of

          New York.

     4.          Defendant Ford Motor Company was and is a corporation, with its principal

          place of business in the State of Michigan, is organized and existing under the

          laws of the State of Michigan and incorporated in the State of Delaware.

     5.          Jurisdiction and venue of this Court is invoked under the provisions of 28

          U.S.C. Sections 1331, 1332, and 1391. The amount in controversy exceeds

          $75,000, exclusive of interests and costs.
         Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 2 of 12




6.           Plaintiff Kizzy Benjamin was the mother of minor Eric Morris at the time of

      his death which occurred on June 10, 2017.

7.           On June 10, 2017, while traveling South Bound on Interstate 85 in South

      Hill, Mecklenburg County, Virginia, Marker 19, at approximately 2:57 PM, Eric

      Morris, and Kizzy Benjamin were occupant s of a 2002 Ford Explorer, VIN No.

      1FMZU63E02ZA14352, owned and operated by Colonell Johnson.

8.           On the above date and time, Eric Morris, a rear seat restrained passenger,

      was severely injured and suffered a wrongful death due to the negligence of

      Defendant.

9.           The vehicle overturned multiple times in the right-hand lane and resulted in

      Eric Morris’s ejection from the vehicle.

10.          Eric Morris’s injuries resulted in his death.

11.          Defendant’s negligence was the direct cause of Eric Morris’s immediate

      and conscious pain and suffering.

12.          Immediately after the vehicle came to a stop after rolling over, Kizzy

      Benjamin witnessed her son Eric move his eyes and mouth, wince, move his

      tongue, and expressed signs of pain and distress.

13.          At all times hereinafter mentioned Defendant caused the decedent to suffer

      wrongful death; intolerable pain and suffering; severe personal injuries;

      physician’s services, and loss of life.

14.          Defendant, through its negligence, caused the plaintiff Kizzy Benjamin, to

      suffer and continue to suffer mental anguish, loss of services, wrongful death of
        Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 3 of 12




      her son, pain and suffering, loss of familial aspirations, medical expenses, funeral

      expenses, and deep sorrow.

15.          Plaintiff Kizzy Benjamin, individually, and as the administrator of the Estate

      of Eric Morris, suffered medical costs, funeral expenses, and other expenses due

      to the wrongful death of Eric Morris.

16.          The negligent design and/or negligent construction of the seat belts and

      airbags were the proximate cause of the decedent’s severe and fatal injuries.

17.          Defendant’s design manufacture and/or installation of the seat belts did not

      comply with the requirements of 49 C.F.R. Section 571.209.

18.          Defendant Ford Motor Company designed and manufactured, distributed,

      and sold the Ford Explorer which has occupant protection systems including

      airbags and seat belts, which was occupied by Kizzy Benjamin and the decedent

      Eric Morris,

19.          Defendant Ford designed manufactured, advertised, marketed, sold, and

      placed into the stream of commerce the vehicle when it was not merchantable

      nor reasonably suited to the use for which it was intended and was otherwise

      defective and unreasonably dangerous. The vehicle was in this condition when it

      left Defendant Ford’s possession, and the defective nature of the vehicle

      enhanced or aggravated the injuries sustained by the decedent.

20.          Defendant Ford Motor Company was and is a corporation, with its

      principal place of business in the State of Michigan, is organized and existing

      under the laws of the State of Michigan and incorporated in the State of

      Delaware.
         Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 4 of 12




21.          Defendant Ford Motor Company had a duty to properly and safely design

      and construct seat belts, crash systems, and airbags in its vehicles.

22.          The seat belt located in the position of the decedent failed, due to the

      negligent design, manufacture, or construction.

23.          The vehicle’s airbags failed to deploy due to the negligent design,

      manufacture, and construction.

24.          As a result of the negligent design and/or negligent manufacture of the

      safety system, airbags and/or seat belts were a proximate cause of the

      decedent’s severe and fatal injuries.

25.          The defendant was negligent due to its failure to have adequate or

      sufficient number or placement of airbags.

26.          Upon information and belief, the defendant was aware of the propensity for

      rollover of the 2002 Ford Explorer and did not adequately provide sufficient

27.          Defendant Ford’s negligent design and/or negligent manufacture or

      construction of the airbags seat belts was the proximate cause of the decedent’s

      severe and fatal injuries.

28.          Defendant Ford’s design, manufacture, and installation of airbags and seat

      belts were unreasonably dangerous.

29.          The injuries sustained by the plaintiffs were reasonably foreseeable.

30.          As a result of the direct and a proximate result of Defendant Ford’s

      negligence and carelessness the Eric Morris’ injuries were was a proximate cause

      of the decedent’s severe and fatal injuries.
         Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 5 of 12




31.          At the time of the vehicle’s manufacture the Defendant acted unreasonably

      in designing or formulating the product, the conduct was a proximate cause of the

      harm to the plaintiffs.

32.          The defendant , at the time the product left its control, either

             a.     unreasonably failed to adopt a safer, practical, feasible, and

                    otherwise reasonable alternative design or formulation that could

                    then have been reasonably adopted and that would have prevented

                    or substantially reduced the risk of harm without substantially

                    impairing the usefulness, practicality, or desirability of the product,

                    and/ or .

             b.     the design or formulation of the product was so unreasonable that a

                    reasonable person, aware of the relevant facts, would not use or

                    consume a product of this design.
           Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 6 of 12




Count Two

Defective design, manufacture, or construction of Safety Canopy System

   1-32.             Plaintiff hereby repeats and realleges allegations made in

              paragraphs one through twenty-two of Count One as paragraphs 1-32 of

              Count Two.

   33.               Defendant’s design manufacture and/or installation of the safety

              canopy system did not comply with the requirements of 49 C.F.R. Section

              571.100 et seq..

   34.               Defendant Ford Motor Company designed and manufactured and

              distributed the Ford Explorer which has occupant protection systems

              including safety canopy system (“SCS”), which protects occupants during

              a rollover.

   35. .             Defendant Ford designed manufactured, advertised, marketed,

              sold, and placed into the stream of commerce the vehicle when it was not

              merchantable nor reasonably suited to the use for which it was intended

              and was otherwise defective and unreasonably dangerous. The vehicle

              was in this condition when it left Defendant Ford’s possession, and the

              defective nature of the vehicle enhanced or aggravated the injuries

              sustained by the decedent.

   36.               Defendant Ford Motor Company had a duty to properly and safely

              design and construct the Safety canopy system.

   37.               The Safety Canopy system failed due to the negligent design,

              manufacture, or construction.
          Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 7 of 12




  38.                 The negligent design and/or negligent construction of the Safety

              canopy system, system enhanced, or aggravated the decedent’s severe

              and fatal injuries.

  39.                 The vehicle’s SCS system failed due to its negligent design,

              manufacture, and construction.

  40.                 The negligent design and/or negligent manufacture or construction

              of the SCS system was a proximate cause of the decedent’s severe and

              fatal injuries.

  41.                 Defendant Ford’s design, manufacture, and installation of the SCS

              system were unreasonably dangerous.

  42.                 As a result of the direct and proximate result of Defendant Ford’s

              negligence and carelessness, Eric Morris’s injuries were a proximate

              cause of the decedent’s severe and fatal injuries.



Count Three

Defective Design Electronic Yaw system

 1-32                 Plaintiff hereby repeats and realleges allegations made in

              paragraphs one through twenty-one of Count One as paragraphs 1-

              26 of Count Three.

        33.           Defendant Ford’s failure to include an electronic yaw control

              system, or “ESC’, in the 2002 Ford Explorer, aka Advanced Trak would

              have prevented this accident.
     Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 8 of 12




34.            Defendant’s design manufacture and/or installation of the ESC did

        not comply with the requirements of 49 C.F.R. Section 571.126.

        Defendant Ford Motor Company designed and manufactured and

        distributed the Ford Explorer which has occupant protection systems

        including ESC, which protects occupants during a rollover.

35.            Defendant Ford designed manufactured, advertised, marketed,

        sold, and placed into the stream of commerce the vehicle when it was not

        merchantable nor reasonably suited to the use for which it was intended

        and was otherwise defective and unreasonably dangerous. The vehicle

        was in this condition when it left Defendant Ford’s possession, and the

        defective nature of the vehicle enhanced or aggravated the injuries

        sustained by the decedent

35             Defendant Ford Motor Company had a duty to properly and safely

        design and construct the ESC.

36.            The ESC failed due to the negligent design, manufacture, or

        construction.

37             The negligent design and/or negligent construction of the ESC

        system enhanced or aggravated the decedent’s severe and fatal

        injuries.

37.            The vehicle’s ESC system failed due to the negligent design,

        manufacture, and construction.34.
   Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 9 of 12




38.             The negligent design and/or negligent manufacture or construction

        of the ESC system was a proximate cause of the decedent’s severe and

        fatal injuries.

39.             Defendant Ford’s design, manufacture, and installation of the ESC

        system were unreasonably dangerous.

40.             As a result of the direct and proximate result of Defendant Ford’s

        negligence and carelessness, Eric Morris sustained injuries.

41. .           Defendant Ford’s design, manufacture, and installation of the ESC

        system were unreasonably dangerous.




                                                         The Plaintiff,

                                                         By

                                                         /s Robert Berke

                                                         ___________________
                                                         Robert Berke, Esq
                                                         640 Clinton Avenue
                                                         Bridgeport, CT 06605
                                                         CT Juris 22117
                                                         203 332-6000

                                                         203 332-0661 fax

                                                         Bar No. 22117

                                                         robertberke@optonline.net
  Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 10 of 12




                              JURY DEMAND




The plaintiff requests a trial by jury.




                                            Plaintiff

                                            By Her Attorney




                                     /s/   Robert Berke
                                     __________________________
                                     Robert M. Berke
                                     640 Clinton Avenue
                                     Bridgeport, CT 06606
                                     203 332-6000
                                     203 549-0570 fax
                                     Bar No. 22117
                                     robertberke@optonline.net
Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 11 of 12
        Case 3:20-cv-00799-VAB Document 1 Filed 06/09/20 Page 12 of 12




Wherefore, the plaintiff claims:

a) Compensatory damages;

b) Punitive damages;

c) Attorney’s fees;

e) Such other relief as deemed fair and equitable.




                                         By Her Attorney

                                         /s/    Robert Berke
                                         __________________________
                                         Robert M. Berke
                                         640 Clinton Avenue
                                         Bridgeport, CT 06606
                                         203 332-6000
                                         203 549-0570 fax
                                         Bar No. 22117
                                         robertberke@optonline.net
